IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHAWN LOWRY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4439

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 11, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Shawn Lowry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(c)(5)(A).

ROBERTS, C.J., WETHERELL and ROWE, JJ., CONCUR.